PER CURIAM.
This .ease was in this court once before on an appeal from an order sustaining a demurrer to the complaint. The order of the trial court was then reversed, and the case sent back for trial. Robbins v. Town of Homer, 95 Minn. 201, 103 N. W. 1023.
The facts of the case and the principles of law which determine the rights, of the parties are there fully considered. When the ease came on for trial,, the court adopted the unusual course of taking a special verdict only, and upon the facts thus found by the jury a judgment was ordered in favor of the defendant. We find no reason for reconsidering the questions of law, which' were fully discussed and settled by the former decision. The evidence did! not sustain the allegation of the complaint that Lessard had for more tham one year prior to the date in question been wholly and entirely a public charge* and dependent upon the town for his means of livelihood. It did appear,, however, as alleged, and in substance found by the jury, that he was a pauper-on the date of the injury and then in actual need of immediate assistance- and relief from the town. The right to assistance upon such an emergeney *548floes not depend upon the previous recognition by the authorities of the fact that he was a pauper. It is determined by. the facts themselves.
The judgment is reversed, with directions to enter judgment on the special verdict in favor of the plaintiff.